DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because claims 1, 8, 14 recites “a method of applying power to a load by way of an in-wall power adapter, the method comprising” “module” which are described terms of functions which can be attributed    to a computer program. The specification describes paragraph [0078], indicating that the terminology encompasses a computer program per se. Because it encompasses a computer program per se, which is not within the enumerated statutory categories of invention, claims 1, 8, and 14 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-3, 5-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyrrus (US 20070099491) in view of Recker et al. (US 20170223807).

Considering claim 1, Pyrros teaches an in-wall power adapter configured to apply power to a device, the in-wall power adapter comprising: 
a plurality of contact elements including a first contact element (16) configured to receive a power signal, a second contact element (14) configured to receive a neutral signal, and a third contact element (18) configured to receive a ground signal (Fig.1-3, [0081] each outlet 12 includes a first blade slot 14 to receive the neutral prong or blade of the plug, a second blade slot 16 to receive the hot blade of the plug, and a ground slot 18 to receive a ground prong of the plug); 
an outlet (12, Fig.1-3) having a plurality of terminals for receiving prongs of a plug (Fig.1-3, [0081] outlets 12 include three apertures for receiving a conventional three-pronged plug); 
a recess (14, 16, and 18) of the in-wall power adapter having a second plurality of contact elements configured to receive power (Fig.1-3, [0081] second blade slot 16 to receive the hot blade of the plug, [0008]); and 
a module ([0037]) having a third plurality of contact elements adapted to be coupled to the second plurality of contact elements ([0086], [0119]); 
Pyrrus do not clearly teach the module comprises a voice activated user interface adapted to receive input information.
Recker teaches the module ([0033]) comprises a voice activated user interface adapted to receive input information ([0167] receive a separate “on” command and “off” command, [0272] voice activated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Recker to Pyrrus to use the integrated power source autonomously for grid shifting, load shedding, independent control of the light sources on a single lighting circuit, backup power, energy harvesting when an energy harvesting power source is integrated in the bulb, or any application-specific function in which an integrated power source may be advantageous.
Considering claims 2, 9, 15, Pyrrus and Recker teach wherein the module comprises microphone adapted to receive the information and a speaker (Recker: [0033] module, [0296] speaker).
Considering claims 3, 10, 16, Pyrrus and Recker teach a control circuit coupled to receive input from the microphone, wherein the information comprises timing events associated with a timing pattern (Recker: [0371]).
Considering claims 5, 12, 18, Pyrrus and Recker teach wherein the module comprises a control button enabling a user to enter the information (Recker: [0167], [0464]).
Considering claims 6, 19, Pyrrus and Recker teach a first flange extending from a first end of the in-wall power adapter and a second flange extending from a first end of the in-wall power adapter (Pyrrus: Fig.1-3).
Considering claims 7, 13, 20, Pyrrus and Recker teach wherein the recess further comprises guides adapted to enable aligning the module in the recess (Pyrrus: Fig.1-3).
Considering claim 8, Pyrrus teaches an in-wall power adapter configured to apply power to a device, the in-wall power adapter comprising:
a plurality of contact elements including a first contact element (16) configured to receive a power signal, a second contact element (14) configured to receive a neutral signal, and a third contact element (18) configured to receive a ground signal (Fig.1-3, [0081] each outlet 12 includes a first blade slot 14 to receive the neutral prong or blade of the plug, a second blade slot 16 to receive the hot blade of the plug, and a ground slot 18 to receive a ground prong of the plug); 
an outlet (12, Fig.1-3) having a plurality of terminals for receiving prongs of a plug (Fig.1-3, [0081] outlets 12 include three apertures for receiving a conventional three-pronged plug); 
 a recess of the in-wall power adapter having a second plurality of contact elements configured to receive power (Fig.1-3, [0081] second blade slot 16 to receive the hot blade of the plug, [0008]), wherein a fourth contact element (Fig.1-3) of the second plurality of contact elements (16) is adapted to receive the power signal ([0081] receive the hot blade of the plug); and 
a module ([0037]) having a third plurality of contact elements adapted to be coupled to the second plurality of contact elements, wherein the third plurality of contact elements comprises a fifth contact element coupled to receive the power signal from the fourth contact (Fig.1-3, [0086], [0119]); 
Pyrrus do not clearly teach the module comprises a voice activated user interface adapted to receive input information.
Recker teaches the module ([0033]) comprises a voice activated user interface adapted to receive input information ([0167] receive a separate “on” command and “off” command, [0272] voice activated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Recker to Pyrrus to use the integrated power source autonomously for grid shifting, load shedding, independent control of the light sources on a single lighting circuit, backup power, energy harvesting when an energy harvesting power source is integrated in the bulb, or any application-specific function in which an integrated power source may be advantageous.
Considering claim 14, Pyrrus teaches a method of applying power to a load by way of an in-wall power adapter, the method comprising: 
configuring a plurality of contact elements to receive reference voltage signals ([0008] power), wherein the plurality of contact elements comprises a first contact element (16) to receive a power signal, a second contact element (14) configured to receive a neutral signal, and a third contact element (18) configured to receive a ground signal (Fig.1-3, [0081] each outlet 12 includes a first blade slot 14 to receive the neutral prong or blade of the plug, a second blade slot 16 to receive the hot blade of the plug, and a ground slot 18 to receive a ground prong of the plug); 
receiving prongs of a plug in an outlet having a plurality of terminals (Fig.1-3, [0081] outlets 12 include three apertures for receiving a conventional three-pronged plug); 
providing a recess of the in-wall power adapter having a second plurality of contact elements configured to receive power(Fig.1-3, [0081] second blade slot 16 to receive the hot blade of the plug, [0008]); and 
providing a module ([0037]) having a third plurality of contact elements adapted to be coupled to the second plurality of contact elements ([0086], [0119]); 
Pyrrus do not clearly teach the module comprises a voice activated user interface adapted to receive input information.
Recker teaches the module ([0033]) comprises a voice activated user interface adapted to receive input information ([0167] receive a separate “on” command and “off” command, [0272] voice activated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Recker to Pyrrus to use the integrated power source autonomously for grid shifting, load shedding, independent control of the light sources on a single lighting circuit, backup power, energy harvesting when an energy harvesting power source is integrated in the bulb, or any application-specific function in which an integrated power source may be advantageous.
4.	Claim(s) 4, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyrrus (US 20070099491), in view of Recker et al. (US 20170223807), and further in view of Stanback (US 3663865).
Considering claim 4, 11, 17, Pyrrus and Recker do not clearly teach wherein the second plurality of contact elements in the recess are configured to prevent a finger from coming into contact with a high voltage contact.
Stanback teaches wherein the second plurality of contact elements in the recess are configured to prevent a finger from coming into contact with a high voltage contact (col.3, lines 57-71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Stanback to Pyrrus and Recker to provide an improved ground fault protection system which is triggered by an inadvertent ground of the normally grounded neutral conductor even if there is no load on the supply system.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641